Citation Nr: 1409902	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides or as secondary to a service-connected disability.

3.  Entitlement to service connection for rhabdomyolysis, to include as due to exposure to herbicides or as secondary to a service-connected disability.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969, and from February 1970 to June 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issues of entitlement to service connection for coronary artery disease, peripheral neuropathy and rhabdomyolysis have been recharacterized to comport with the evidence of record

The matter was remanded in May 2012 for additional development, which has been completed.  

The issues of entitlement to service connection for carpal tunnel syndrome, coronary artery disease, peripheral neuropathy and rhabdomyolysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea is not attributable to active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Most of the Veteran's service treatment records (STRs), as well as most of his personnel records from his first period of service, are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of those STRs was issued in September 2009.  The Veteran has been notified of this issue and has advised VA that he does not have any service records in his possession.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

All identified and available treatment records have been obtained.  The Board's May 2012 remand directed that the Veteran be asked to provide authorization to obtain records from two private treatment providers whom he had identified as having treated him in the years immediately following his discharge from service.  The request was directed to the Veteran's last known address in correspondence dated in June 2012; however, he has not responded.  The June 2012 letter substantially complied with the Board's May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any other VA or non-VA outstanding records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.

A VA examination and/or medical opinion has not been obtained in order to determine whether the Veteran's sleep apnea is related to his military service.  However, there is no competent evidence of record which indicates that sleep apnea had its onset as a result of service.  Thus, a remand to obtain an examination and/or opinion is not required.  See 38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  The Board is thus satisfied that the duties to notify and assist have been met.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran was diagnosed with sleep apnea in February 2004.  None of the Veteran's healthcare providers have related his sleep apnea to service, nor has the Veteran indicated to them that his sleep apnea may have had its onset during service or is otherwise related to service.  There is no other medical evidence tending to show that sleep apnea is related to service.  

The Veteran's STRs are not of record, and therefore it is impossible to determine whether sleep apnea manifested during the Veteran's service.  However, the Veteran has not asserted that sleep apnea had its onset during his active service, nor has he provided competent lay evidence of continuous symptoms of sleep apnea since service.  Id. 

Because the record is entirely devoid of competent and credible evidence that sleep apnea began as a result of active service, the evidence is against the claim for service connection for sleep apnea; there is no doubt to be resolved; and service connection is not warranted.

 




ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran asserts that his coronary artery disease and peripheral neuropathy are the result of exposure to herbicides during his service in Korea.  Additionally, the evidence of record suggests that the Veteran's rhabdomyolysis and/or peripheral neuropathy may have been caused by the harvesting of saphenous veins from the Veteran's legs for his coronary artery bypass grafts.  

Although the Veteran's personnel records from his first period of are not on file, his separation document reflects that that he served one year and two months in Korea, and that his last unit assignment was HHB, 3rd Battalion, 81st Artillery, Eighth Infantry.  The VA Adjudication Manual sets forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the DMZ of Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  There has been no effort to verify the Veteran's assertions of herbicide exposure in Korea; thus, remand is required.  

On remand, the Veteran must be asked to provide as many details as possible concerning his Korea service, so that his assertions as to herbicide exposure in Korea can be fully researched.  

In a May 2001 treatment record, the Veteran stated that he had first observed neurological abnormalities in his upper extremities approximately 15 years prior to that appointment.  This statement indicates an onset of symptoms in approximately 1986, during active service.  The Veteran was subsequently diagnosed with bilateral carpal tunnel syndrome.  Because there is evidence of in-service incurrence and competent evidence of continuous symptoms of carpal tunnel syndrome since service, a VA examination must be scheduled upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the claims for service connection for peripheral neuropathy and rhabdomyolysis on a secondary basis.    

2.  Request that the Veteran complete NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his service in Korea, to include his full company designation(s), presence in or around the demilitarized zone (DMZ), and any other information that may assist VA in locating relevant personnel records.  The completed form should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), the service department, and/or any other appropriate agency, in an effort to reconstruct the missing personnel records.  

3.  Contact JSRRC and request that it provide the approximate location of the Veteran's unit, noted on his separation document as personnel file as HHB 3rd Battalion, 81st Artillery, 8th Infantry, as well as any other units identified by the Veteran, between January 1968 and June 1969, and its approximate distance from the DMZ at that time, if such information is available.  JSRRC is also asked to determine whether the Veteran's unit or any elements of the unit were ever sent to the DMZ in the course of their duties.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome is related to service, taking into account the May 2001 clinical note in which the Veteran reported an onset of symptoms in approximately 1986.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


